Citation Nr: 1017752	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-13 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant is a proper claimant for purposes of 
establishing basic eligibility to accrued benefits, and if 
so, whether a waiver of recovery of an overpayment is 
warranted in the amount of $8,555.00, to include whether the 
overpayment of VA nonservice-connected pension benefits for 
the 2004 calendar year in the calculated amount of $8555.00 
was properly created, for the purposes of establishing 
entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from April 1944 to November 
1945.  The Veteran died in August 2006, and the appellant is 
the Veteran's surviving son.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied 
entitlement to accrued benefits because, in essence, the 
appellant was not listed on the Veteran's award as a 
dependent at the time of the Veteran's death.  In other 
words, the appellant's claim was denied because the appellant 
did not have basic eligibility to obtain any benefits due to 
the Veteran at the time of this death.

The appellant's Notice of Disagreement with that decision was 
received at the RO in March 2007.  The RO issued a Statement 
of the Case (SOC) in April 2008.  The appellant perfected his 
appeal with the submission of a timely substantive appeal (VA 
Form 9), which was received at the RO in May 2008.  


FINDINGS OF FACT

1.  In a September 2001 rating decision, the Veteran was 
awarded entitlement to nonservice-connected pension and 
special monthly pension based on the need for aid and 
attendance.  

2.  In September 2005, VA sent notice to the Veteran that he 
was overpaid in the amount of $8,555.00 as a result of a 
change in income in the year 2004 that was incorrectly or 
inaccurately reported.  The Veteran was notified that his 
pension benefits would be withheld beginning in December 2005 
until the amount owed/overpaid was recouped.

3.  In response to the September 2005 notice, the Veteran, 
via his son, submitted correspondence to the RO in November 
2005 disagreeing with the RO's decision regarding the 
overpayment, along with an expense report to support the 
claim for a waiver of recovery of an overpayment in the 
amount of $8555.00 to include the validity of the debt.

4.  The Veteran died in August 2006, before the dispute was 
resolved.  

5.  The Veteran's adult son, on behalf of the Veteran's 
estate, submitted a claim in September 2006 to recover the 
$8555.00 that was "recouped" by VA, asserting that a waiver 
of recovery of overpayment on behalf of the Veteran should be 
granted because the RO improperly created the debt for which 
the money was being recouped in the first instance; in other 
words, following his father's death, the appellant submitted 
a claim for any accrued benefits owed to his father based 
upon his father's application for a waiver of recover of an 
overpayment based on an improperly created debt.  

6.  At the time of the Veteran's death, neither the 
appellant, nor any member of the Veteran's estate was a 
dependent child or surviving spouse of the Veteran.


CONCLUSIONS OF LAW

1.  Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of any claim that was 
pending at the time of his death, including a claim for 
waiver of overpayment and/or payment or reimbursement of 
money owed to him at the time of his death as a result of an 
improperly created debt.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2009); but see Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008).

2.  The appellant has no legal entitlement to accrued 
benefits.  38 U.S.C.A. §§ 101, 5121 (West 2002); 38 C.F.R. §§ 
3.57, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
there are applicable duties to notify and assist a claimant 
for VA benefits with the evidentiary development of his or 
her claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 
(West 2002 & Supp. 2009).  As provided at 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008) and 38 C.F.R. § 3.159(b) 
(2009), there is a duty to notify the claimant of the 
information and evidence necessary to substantiate the claim, 
and of the joint obligation between the claimant and VA to 
obtain that information and evidence.  

In the present case the outcome is determinative according to 
the laws and regulations involving who may receive accrued 
benefits, and there is no contention or reasonable indication 
that further factual development would be of assistance.  In 
these situations, where the law and not the case facts are 
dispositive, the notice and assistance obligations specified 
under the VCAA do not apply.  See Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) ("Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.").  See also, Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).  In any event, the RO provided a 
letter to the appellant in March 2007 and sent him a 
statement of the case (SOC) in April 2008 that included 
citation to the applicable law and regulations as to his 
claim, as well as the basis for the denial of benefits.   
This claim therefore may be adjudicated on its merits without 
further development of the record.

Historically, the Veteran served honorably from April 1944 to 
November 1945.  In a September 2001 rating decision, the RO 
granted entitlement to a nonservice-connected monthly pension 
and a special monthly pension based on the need for aid and 
attendance.  

Nonservice-connected pension benefits are governed by income 
limitations which require that, the annual rate of pension be 
reduced by the amount of the annual income of the veteran.  
38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3); 3.23(b), 
(d)(4).  The statute and VA regulations provide that "annual 
income," as defined by statute and applicable regulation, 
includes payments of any kind from any source, unless 
explicitly exempted by statute or regulation.  38 U.S.C.A. § 
1503(a); 38 C.F.R. § 3.271; 38 C.F.R. § 3.272 (setting forth 
exclusions from income, of which Social Security disability 
benefits are not listed).

In a Report of Contact dated in March 2005, the RO explained 
to the Veteran's representative that an updated expense 
report for the year 2004 was needed to determine the income 
for that year.  According to the documents in the claims 
file, it is not clear what, if anything, happened as a follow 
up to that telephone conversation, and apparently there was a 
lack of communication in general in that area due to 
Hurricane Katrina during that time frame.  There is a 
notation on the Report of Contact indicating that "all 
circuits busy" due to Hurricane Katrina during an attempted 
follow-up on September 2, 2005.  

As a result of an apparent lack of follow-up on the part of 
the Veteran, the RO sent a notice to the Veteran in September 
2005, informing him that as a result of his income change, he 
had been overpaid in the amount of $8,555.00.  The Veteran 
was informed that he was overpaid because his income from 
2004 had been incorrectly reported.  As a result, VA would 
stop paying pension checks until they had recouped the 
$8555.00.  The Veteran was notified that his pension benefits 
would be withheld beginning in December 2005 until the amount 
owed/overpaid was recouped.

In response to the September 2005 notice, the Veteran, via 
his son, submitted correspondence to the RO in November 2005 
disagreeing with the RO's decision regarding the overpayment.  
The Veteran's son explained that he had spoken with a VA 
representative who advised him that the medical expense 
report filed for 2004, which included expenses incurred as a 
resident in a VA nursing home, was possibly incomplete.  As a 
result, the Veteran's son submitted a revised medical expense 
report on behalf of his father.  

Unfortunately, before the dispute was resolved, the Veteran 
passed away in August 2006.  

In essence, the appellant maintains that prior to the 
Veteran's death, VA did not overpay the Veteran during the 
2004 calendar year, based on the amended medical expense 
report submitted on the Veteran's behalf.  As a result, the 
appellant further maintains that the Veteran's debt to VA was 
not valid, and therefore the money withheld by VA to recoup 
the debt is money that is now owed back to the Veteran's 
estate.  In other words, the appellant argues that the money 
should not have been taken from the Veteran in the first 
instance because he was never overpaid, and as a result, it 
should be returned to the estate.  

Before the underlying issue of whether the debt was properly 
created may be addressed, the issue of whether the appellant 
has standing to file a claim must first be determined.  

At the outset, it is terribly unfortunate that the Veteran 
died during the pendency of his claim to determine whether a 
waiver of the overpayment of pension benefits in the amount 
of $8555.00 was warranted, to include the validity of the 
debt.  This is so because, as a matter of law, appellants' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  Thus, the Veteran's claim on the merits became 
moot by virtue of his death and the Board has no jurisdiction 
over it.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302.

However, the Veteran's son, who is not a dependent of the 
Veteran, submitted a claim in September 2006 to recover the 
$8555.00 that was "recouped" by VA, asserting that a waiver 
of recovery of overpayment on behalf of the Veteran should be 
granted because the RO improperly created the debt for which 
the money was being recouped in the first instance; in other 
words, following his father's death, the appellant submitted 
a claim for any accrued benefits owed to his father based 
upon his father's application for a waiver of recover of an 
overpayment based on an improperly created debt.   Because 
the Veteran died, this claim dies with him, and the only 
possible avenue to obtain money owed to a Veteran at the time 
of the Veteran's is for the proper claimant to file a claim 
for accrued benefits.  

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid for a period not to 
exceed two years.  See 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. 3.1000 (2009). 

In general, accrued benefits are only payable to a "surviving 
spouse" or "child."  38 C.F.R. 3.1000(a) (2009) provides, in 
pertinent part, that periodic monetary benefits authorized 
under laws administered by the VA, to which a payee was 
entitled at his or her death under existing ratings or 
decisions or those based on evidence in the file at date of 
death, and due and unpaid will, upon the death of such 
person, be paid as follows:  

(1)  Upon the death of a veteran to the living person first 
listed as follows: 

(i)  His or her spouse; 

(ii)  His or her children (in equal shares); 

(iii)  His or her dependent parents (in equal shares) or the 
surviving parent; 

(2)  Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children; 

(3)  Upon the death of a child, to the surviving children of 
the veteran entitled to death pension, compensation, or 
dependency and indemnity compensation; 

(4)  Upon the death of a child claiming benefits under 
chapter 18 of this title, to the surviving parents; 

(5)  In all other cases, only so much of the accrued benefit 
may be paid as may be necessary to reimburse the person who 
bore the expense of last sickness or burial. 

38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) 
(2009).

The term "child" is defined, for purposes of Veterans' 
benefits, as an unmarried person who is a legitimate child 
who is under the age of 18 years; or who, before reaching the 
age of 18 years, became permanently incapable of self- 
support; or who, after reaching the age of 18 years and until 
completion of education or training (but not after reaching 
the age of 23 years) is pursuing a course of instruction at 
an approved educational institution.  38 U.S.C.A. § 101(4) 
(A) (West 2002); 38 C.F.R. § 3.57 (2009).

In order to be eligible for accrued benefits, therefore, the 
claimant must qualify as a member of one of the statutorily 
enumerated categories of recipients.  See Burris v. Principi, 
15 Vet. App. 348, 352-53 (2001) (concluding that 70-year-old 
appellant was ineligible for accrued benefits because he did 
not satisfy statutory definition of "child" in 38 U.S.C.A. § 
101(4)(A) (West 2002), which excludes anyone over age 23 
unless they were "permanently incapable of self-support" 
before attaining age 18); Marlow v. West, 12 Vet. App. 548, 
551 (1991) (noting that section 5121(a) "limits qualifying 
survivors to the deceased veteran's spouse, child . . . or 
dependent parents").  Subsection (a)(5) provides:  "In all 
other cases, only so much of the accrued benefits may be paid 
as may be necessary to reimburse the person who bore the 
expense of last sickness and burial."  38 U.S.C.A. § 
5121(a)(5) (West 2002).

The statute regarding accrued benefits claims was amended by 
the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 
110-389, § 212, on October 10, 2008.  Section 212 created a 
new statute, 38 U.S.C.A. § 5121A, which provided that if a 
claimant died while a claim or appeal for any benefit under a 
law administered by the Secretary was pending, a living 
person who would be eligible to receive accrued benefits due 
to the claimant under § 5121(a) of this title may, not later 
than one year after the date of the death of the claimant, 
request to be substituted as the claimant for the purposes of 
processing the claim to completion.  The new statute allows a 
person who could be considered an accrued benefits claimant 
to substitute for a deceased claimant to continue 
adjudication of the deceased claimant's claim.  The 
provisions of the new statute apply with respect to the claim 
of any claimant who dies on or after October 10, 2008.  See 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); see 
also Veterans Benefits Administration Fast Letter, Overview 
of Changes Made by Public Law 110-389, The Veterans' Benefits 
Improvement Act (Mar. 3, 2009).  The change does not affect 
cases involving deaths prior to that time, such as this case.

Based on the evidence in the claims file, the Veteran had 
been widowed many years prior to his own death, and none of 
the Veteran's children met the definition of "child" for VA 
purposes.  Thus, none of the parties to the Veteran's estate 
are proper claimants for purposes of establishing basic 
eligibility for accrued benefits.  In other words, neither 
the appellant nor any of the Veteran's other surviving 
children have legal entitlement to accrued benefits as they 
do not qualify as an eligible payee under 38 U.S.C.A. § 
5121(a) (West 2002).  The evidence of record shows while the 
appellant and the other members of the Veteran's estate are 
children of the Veteran, none are considered a "child" as 
defined in 38 C.F.R. § 3.1000(d)(2) and 38 C.F.R. § 3.57.  
There is no evidence that any of the Veteran's children are 
dependent children of the Veteran under the age of 18; or 
before reaching the age of 18 years, became permanently 
incapable of self-support; or who, after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  See 
38 C.F.R. §§ 3.57, 3.1000(d)(2) (2009).  

The evidence of record thus shows that the appellant is not 
an eligible payee under 38 U.S.C.A. § 5121(a) (West 2002) and 
38 C.F.R. § 3.1000(a) (2009).

The appellant has not claimed he paid expenses for the last 
sickness or burial of his father.  Therefore, consideration 
is not given to whether the appellant is entitled to 
reimbursement for the expenses of the last sickness or burial 
of his father, but rather, this decision only considers 
whether there is legal entitlement to accrued benefits based 
on the surviving children's' claim for accrued benefits.  The 
appellant argues that this case can be distinguished from 
other accrued benefits claims in that the money owed to the 
Veteran was once in the Veteran's possession and then it was 
wrongly, albeit inadvertently, taken away from him.  The 
appellant argues that this case is different because the 
money in question is money that was already in the Veteran's 
possession, then wrongfully taken away from him, as opposed 
to an amount of money that was never actually in the 
Veteran's possession prior to death.  The appellant is merely 
attempting to obtain reimbursement for what he believes 
should have never been taken from the Veteran in the first 
place.  As a result, the appellant argues, this claim is one 
of reimbursement, not one of accrued benefits.  

Although there is a definite distinction between a claim for 
benefits that have not yet been received, and a claim for 
benefits that have been received and then taken away, at the 
payee's expense, the fact remains that the Veteran died 
during the pendency of his claim and the law is clear in this 
regard.  As a matter of law, appellants' claims do not 
survive their deaths.  As a result, there is no legal basis 
for the Veteran's son to obtain money owed to the Veteran at 
the time of the Veteran's death if it is the subject of an 
unadjudicated claim, unless he is a proper claimant for 
accrued benefits purposes.  Unfortunately, as has been 
established here, the appellant is not a proper claimant 
because no party to the Veteran's estate was the surviving 
spouse or a dependent child of the Veteran at the time of the 
Veteran's death.  In this regard, the credibility of the 
appellant is not in doubt, and his assertions are certainly 
logical.  Yet, the Board is bound by the law and regulation 
governing the payment of VA monetary benefits, and the law 
does not allow the Board to adjudicate the merits of this 
claim because there is no proper claimant in this case.  

To some extent, the appellant's argument is couched in 
equity, particularly because the appellant sincerely believes 
that VA owes the Veteran's estate money that the Veteran was 
rightfully entitled to at the time of his death.  In other 
words, the appellant is not really making a claim for accrued 
benefits; rather, they simply want money that they believe 
should not have been taken away from the Veteran in the first 
instance prior to his death.  Although this distinction is 
recognized, there is, unfortunately, no legal basis upon 
which to grant this claim because the Veteran died before the 
issue could be resolved.  While sympathetic to the appellant, 
the Board is nonetheless bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board has decided this case based 
on its application of this law to the pertinent facts. See 
Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must 
interpret the law as it exists, and cannot extend benefits 
out of sympathy for a particular claimant].

It is unfortunate that the Veteran passed away before this 
issue could be resolved; however, there is no legal basis for 
entitlement to accrued benefits based on the appellant's 
claim for whether an overpayment of VA nonservice-connected 
pension benefits for the year 2004, in the calculated amount 
of $8555.00, was properly created because the appellant is 
not an eligible payee under 38 U.S.C.A. § 5121(a) (West 2002) 
and 38 C.F.R. § 3.1000 (2009).  

In a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appellant's claim must be denied as a matter 
of law.


	(CONTINUED ON NEXT PAGE)



ORDER

Payment of accrued benefits based upon a claim of whether an 
overpayment of VA nonservice-connected pension benefits for 
the calendar year 2004 in the calculated amount of $8555.00, 
was properly created is denied as a matter of law.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


